DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “26” (Figure 1C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “a mount plate 13” and “two upper plates 15” (Paragraph [0043], Line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “512” has been used to designate both “the motor housing” and “the motor shaft” (Paragraph [0116]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “552” has been used to designate “a shaft coupler”, “the motor shaft”, and the motor coupler” (Paragraphs [0116] & [0118]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “596” has been used to designate both “a retainer aperture” and “the hook” (Paragraphs [0122] & [0124]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 13-15, 18-19, 21, and 24-25 are objected to because of the following informalities:  
“the upper and lower housing” in Claim 1, Line 4 should read “the upper and lower motor housings”.
“the magnets” in Claim 13 should read “the one or more magnets”.
“non-rotating shaft” in Claim 14 should read “a non-rotating shaft”.
“the bearings” in Claim 15, Line 2 should read “the upper and lower bearings”.
“the upper and lower housing” in the second-to-last line of Claim 18 should read “the upper and lower housing portions”.
“housings” in the last line of Claim 18 should read “housing portions”.
“housings” in Claim 19, Lines 2-3; Claim 21, Line 1; Claim 24, Line 3; and Claim 25, Line 1 should read “housing portions”.
  “the bearings” in Claim 24, Line 2 should read “the upper and lower bearings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13-17, 22-23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 22 disclose the limitation “the blade mount”.  However, neither Claim 1 nor Claim 18 (upon which Claims 8 and 22 depend, respectively) disclose a blade mount prior to the recitation of “the blade mount”.
For the purposes of compact prosecution, “the blade mount” is being treated as reciting “the lower housing”/”the lower housing portion”.
Claims 9 and 23 disclose the limitation “a blade holder coupling the blade to the blade holder”.  It is unclear how the blade holder couples the blade to itself (the blade holder). 
For the purposes of compact prosecution, the blade holder is being treated as coupling the blade to the lower housing/lower housing portion.
Claim 13 discloses “a rotor”.  However, Claim 1 (upon which Claim 13 depends) also discloses a rotor.  It is unclear whether the rotor of Claim 13 is the same as or different from the rotor of Claim 1.
For the purposes of compact prosecution, the rotors of Claims 1 and 13 are being treated as the same rotor.
Claims 16-17 and 25-26 recite the limitations "their corresponding housing seats" and “the housing seats”/”the upper and lower motor housing portion seats”.  There is insufficient antecedent basis for these limitations in the claim.  Claims 1, 14, 15, 18, and 24 fail to disclose housing seats prior to the recitation of housing seats in Claims 16-17 and 25-26.
For the purposes of compact prosecution, the housing seats are being treated as reciting the magnet seat.
Claims 14-15 are rejected due to their dependence upon rejected Claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markwardt (US Patent No: 4,878,806).
Regarding Claim 1: Markwardt discloses a ceiling fan assembly (Figures 1-2 & 6).  The assembly comprises an upper motor housing (55); a lower motor housing (58); and a magnet seat (Figure 6, see below) formed in a portion of the upper and lower housing configured to seat a rotor (128) comprising one or more magnets and mount the rotor to the upper and lower motor housings (Figure 6; Column 5, Lines 64-68; Column 6, Lines 1-10).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Confronting Channels)][AltContent: arrow][AltContent: textbox (Magnet Seat)]
    PNG
    media_image1.png
    304
    519
    media_image1.png
    Greyscale

Regarding Claim 3: Markwardt discloses the ceiling fan assembly of Claim 1, wherein the one or more magnets comprise an electromagnet (Column 5, Lines 64-68; Column 6, Lines 1-10).
Regarding Claim 4: Markwardt discloses the ceiling fan assembly of Claim 3, wherein the electromagnet comprises a motor winding (127).
Regarding Claim 5: Markwardt discloses the ceiling fan assembly of Claim 1, wherein the magnet seat comprises confronting channels formed in each of the upper and 
Regarding Claim 6: Markwardt discloses the ceiling fan assembly of Claim 1, wherein the upper and lower housings are secured together by mechanical fasteners (130).
Regarding Claim 7: Markwardt discloses the ceiling fan assembly of Claim 1, wherein at least one of the upper or lower housings rotates to define a rotating housing (Column 6, Lines 7-10).
Regarding Claim 10: Markwardt discloses the ceiling fan assembly of Claim 7, further comprising a non-rotating motor shaft (94) about which the rotating housing rotates.
Regarding Claim 11: Markwardt discloses the ceiling fan assembly of Claim 10, wherein the rotating housing is rotatably mounted to the non-rotating motor shaft (Figure 6).
Regarding Claim 12: Markwardt discloses the ceiling fan assembly of Claim 11, further comprising a stator winding (127) mounted to the non-rotating shaft and located within an interior defined by the upper and lower housings (Figure 6).
Regarding Claim 8: Markwardt discloses the ceiling fan assembly of Claim 1, further comprising a blade assembly (64) coupled to the lower housing (Figure 1).
Regarding Claim 9: Markwardt discloses the ceiling fan assembly of Claim 8, wherein the blade assembly comprises a blade (62) and a blade holder (66) coupling the blade to the lower housing (Figure 1).
Regarding Claim 13: Markwardt discloses the ceiling fan assembly of Claim 1, wherein the one or more magnets form a portion of the rotor for the motor (Figure 6).
Regarding Claim 14: Markwardt discloses the ceiling fan assembly of Claim 1, wherein the upper and lower housings rotate about non-rotating shaft (Column 6, Lines 7-10).
Regarding Claim 15: Markwardt discloses the ceiling fan assembly of Claim 14, further comprising upper and lower bearings (102, 104) wherein the non-rotating shaft has upper and lower bearing stops (98, 100) for supporting the upper and lower bearings against which the upper and lower housings correspondingly abut (Figure 6).
Regarding Claim 16: Markwardt discloses the ceiling fan assembly of Claim 15, wherein the upper and lower housings are biased against the magnet seat (Figure 6).
Regarding Claim 17: Markwardt discloses the ceiling fan assembly of Claim 16, wherein the stator winding is fixed relative to the non-rotating shaft and with respect to the magnet seat (Figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 18-19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markwardt in view of Yang (US Publication No: 2010/0109465).
Regarding Claim 2: Markwardt discloses the ceiling fan assembly of Claim 1; however, Markwardt fails to disclose the at least one or more magnets comprising a permanent magnet.
Yang teaches a ceiling fan assembly (Figures 1-4) comprising a rotor (30) including at least one or more permanent magnets (34; Paragraph [0027], Lines 3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the permanent magnets of the assembly of Yang in for the one or more magnets of the assembly of Markwardt.  Both magnets are known elements in ceiling fan assemblies, and substituting the permanent magnets of Yang in for the magnet of Markwardt still results in the rotor of the ceiling fan assembly being rotated by energized coils interacting the said permanent magnets (Paragraph [0027]).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the permanent 
Regarding Claim 18: Markwardt discloses a ceiling fan assembly comprising: a non-rotating motor shaft (94); a stator (126) comprising a coil winding (127) mounted to the non-rotating motor shaft (Figure 6); a rotor (128) comprising a magnet surrounding the stator (Column 5, Lines 64-68; Column 6, Lines 1-10); a motor housing configured to rotate about the non-rotating shaft and having an upper motor housing portion (55) and a lower motor housing portion (58); and a magnet seat formed in a portion of the upper and lower housing portions configured to seat the rotor and mount the rotor to the upper and lower motor housing portions (Figure 6, see above).  Markwardt, however, fails to disclose a plurality of magnets.
Yang teaches a ceiling fan assembly (Figures 1-4) comprising a rotor (30) including a plurality of permanent magnets (34; Paragraph [0027], Lines 3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the permanent magnets of the assembly of Yang in for the magnet of the assembly of Markwardt.  Both magnets are known elements in ceiling fan assemblies, and substituting the permanent magnets of Yang in for the magnet of Markwardt still results in the rotor of the ceiling fan assembly being rotated by energized coils interacting the said permanent magnets (Paragraph [0027]).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the permanent magnets of the assembly of Yang in for the magnet of the assembly of Markwardt.
Regarding Claim 19: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 18, wherein the magnet seat comprises confronting channels formed in each of the upper and lower housing portions, which collectively form the magnet seat when the upper and lower housing portions are secured together (Figure 6, see above).
Regarding Claim 21: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 18, wherein the upper and lower housing portions are secured together by mechanical fasteners (130).
Regarding Claim 22: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 18, further comprising a blade assembly (64) coupled to the lower housing portion (Figure 1).
Regarding Claim 23: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 22, wherein the blade assembly comprises a blade (62) and a blade holder (66) coupling the blade to the lower housing portion (Figure 1).
Regarding Claim 24: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 18, further comprising upper and lower bearings (102, 104) wherein the non-rotating shaft has upper and lower bearing stops (98, 100) for supporting the upper and lower bearings against which the upper and lower motor housing portions correspondingly abut (Figure 6).
Regarding Claim 25: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 24, wherein the upper and lower housing portions are biased against the magnet seat (Figure 6).
Regarding Claim 26: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 18, wherein the coil winding is fixed relative to the non-rotating shaft and with respect to the magnet seat (Figure 6).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markwardt and Yang as applied to Claim 19 above, and further in view of Seccareccia (US Patent No: 9,022,731), as evidenced by Hsu (US Patent No: 8,421,301). 
Regarding Claim 20: Markwardt, as modified by Yang, discloses the ceiling fan assembly of Claim 19; however, Markwardt fails to disclose the upper and lower motor housing portions each comprising a set of stabilizing ribs.
Seccareccia teaches a ceiling fan assembly comprising upper (Figures 3-4, No. 43) and lower (42) housing portions, wherein each housing portion comprises a set of stabilizing ribs (48).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the upper and lower housing portions of the assembly of Markwardt, as modified by Yang, with a set of stabilizing ribs, as taught by Seccareccia, for the purpose of enhancing the structural integrity of the housing portions without causing any increment to the thickness of the housing portions, as evidenced by Hsu (Figure 4; Column 5, Lines 51-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745